DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the Appeal Brief filed on 7/7/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRETT A FEENEY/           Supervisory Patent Examiner, Art Unit 2822                                                                                                                                                                                             
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8-10, and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “fan-in/out traces”, does not reasonably possess nor provide the scope of enablement for “fan-in/out traces are free of photolithographically-defined structures” as recited in claim 1 and “traces is free of photolithographically-defined structures” as recited in claim 23.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The claim broadly claims that every and all forms of making the claimed trace except for the use of photolithographically-based methods are encompassed, yet the specification lacks any
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 8-10, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “fan-in/out traces are free of photolithographically-defined structures” and claim 23 recites “the trace is free of photolithographically-defined structures.”  These limitations are indefinite since the metes and bounds of the claim cannot be definitively determined.  Examples of how these limitations are unclear include 1) it is unclear what distinguishing features and structures would result from a structure which is free of photolithographically-defined structures, 2) it is unclear whether a trace made by laser ablation where the laser comprises a controller chip which was produced using photolithographic processes would be a photolithographically-defined structure or not, and 3) it is unclear whether if the trace is preformed and if a tool used for forming the preform is made using a photolithographic process whether the trace would or would not be considered free of photolithographically-defined structures.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 or 103 that form the basis for the rejections under this section made in this Office action or forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Or alternatively

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ichinose et al. (US 6,611,063; hereinafter “Ichinose”).
Re claim 1: Ichinose teaches (e.g. fig. 2 and 6G) a microelectronic device, comprising: a first die (15); fan-out connections (16) extending from the first die (15), the fan-out connections (16) including wire bonds (bonding wires 16; e.g. column 4, line 46); fan-in/out traces (metallic interconnect pattern 14; e.g. column 4, line 33) connected to the fan-out connections (16), the fan-in/out traces (14) having bump bond pads (portion of 14 that is provided with land patterns 13; hereinafter “BBP”), wherein the fan-in/out traces (14) are free of photolithographically-defined structures (14 is a product appears to be identical to the product claimed; see below regarding this product-by-process limitation); an encapsulation material (17) surrounding the wire bonds (16), at least partially surrounding the first die (15) and contacting the first die (15); and an electrically 18) disposed on the bump bond pads (BBP), wherein the electrically conductive connection material (18) is outside of the encapsulation material (17).
The claim limitation “fan-in/out trace are free of photolithographically-defined structures” recited in claim 1 is being treated as a product-by-process limitation since it is attempting to require that the fan-in/out trace is made by any process other than a photolithographically-defined process.  MPEP 2113(i) states that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe.
In the instant rejection, the metallic interconnect pattern 14 of Ichinose, even though made using a photolithographic process, has a final resultant structure.  The final resultant structure of 14 is the same as or obvious to the product claimed in the product-by-process claim since the recitation “fan-in/out trace are free of photolithographically-defined structures” does not explicitly or implicitly require a distinguishing structural characteristic to the claimed final product.
MPEP 2113(iii) states that the “lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.”  Therefore, The Office is of the opinion that “when the prior art discloses a product which 14 is the same as the claimed “fan-in/out traces,” although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing a non-obvious difference between the claimed product and the prior art product (see In re Marosi, MPEP 2113(ii)).
The Examiner has established it would have been obvious to one of ordinary skill in the art that the structure of the metallic trace 14 of Ichinose is prima facie obvious to the structure of the claimed fan-in/out trace since they are structurally indistinguishable from the claimed product.
Re claim 6: Ichinose teaches the microelectronic device wherein the fan-in/out traces (14) include preformed (this is again a product-by-process limitation as addressed above) metal pads (13).
Re claim 21: Ichinose teaches the microelectronic device wherein the fan-out connections (bonding wires 16) are free of photolithographically-defined structures.
Re claim 22: Ichinose teaches the microelectronic device wherein the first die (15) and a portion of the bump bond pads (BBP) partially overlap each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1, 6, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose in view of Bolken et al. (US PGPub 2005/0059188; hereinafter “Bolken”).
Re claim 1: Ichinose teaches (e.g. fig. 2 and 6G) a microelectronic device, comprising: a first die (15); fan-out connections (16) extending from the first die (15), the fan-out connections (16) including wire bonds (bonding wires 16; e.g. column 4, line 46); fan-in/out traces (metallic interconnect pattern 14; e.g. column 4, line 33) connected to the fan-out connections (16), the fan-in/out traces (14) having bump bond pads (portion of 14 that is provided with land patterns 13; hereinafter “BBP”), wherein the fan-in/out traces (14) are free of photolithographically-defined structures (see below regarding this product-by-process limitation); an encapsulation material (17) surrounding the wire bonds (16), at least partially surrounding the first die (15) and contacting the first die (15); and an electrically conductive connection material (18) disposed on the bump bond pads (BBP), wherein the electrically conductive connection material (18) is outside of the encapsulation material (17).
It can be considered that Ichinose is silent as to explicitly teaching that the fan-in/out traces are free of photolithographically-defined structures if it is deemed that the product-by-process claim imparts a distinct structural characteristic.
Bolken teaches the general concept of forming traces by photolithographic processes and alternatively forming said traces using preformed traces carried on a polymer film which are bonded to bond pads of a chip (see paragraph 50).

Re claim 6: Ichinose in view of Bolken teaches the microelectronic device wherein the fan-in/out traces (14) include preformed (Bolken teaches the use of preformed traces; e.g. paragraph 50 of Bolken) metal pads (13).
Re claim 21: Ichinose teaches the microelectronic device wherein the fan-out connections (bonding wires 16) are free of photolithographically-defined structures.
Re claim 22: Ichinose teaches the microelectronic device wherein the first die (15) and a portion of the bump bond pads (BBP) partially overlap each other.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose (in the alternative Ichinose in view of Bolken) as applied to claim 1, and further in view of Bauer et al. (US PGPub 2008/0029865; hereinafter “Bauer”).
Re claim 8: Ichinose teaches batch processing of encapsulation at fig. 13, however Ichinose fig. 2 is silent as to explicitly teaching the microelectronic device further including a second die, wherein the second die is at least partially surrounded and contacted by the encapsulation material.
Ichinose teaches (fig. 13) a second die (54B), wherein the second die (54B) is at least partially surrounded and contacted by the encapsulation material (57A).
6, the right 6 being the second die), wherein the second die (right 6) is at least partially surrounded and contacted by the encapsulation material (as can be seen in fig. 1E, both die 6 are contacted by encapsulation material 10).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the well-known batch processing for encapsulation as shown by Bauer in the device of embodiment of fig. 2 of Ichinose in order to have the predictable result of using a known method of encapsulation which is more efficient and can encapsulate devices at much faster rate.
Re claim 10: Ichinose teaches the microelectronic device wherein the microelectronic device is free of electrically conductive leads (14 does not extend to lateral surfaces of 17) extending to lateral surfaces of the encapsulation material (17).
Ichinose is silent as to explicitly teaching the lateral surfaces being perpendicular to a surface of the encapsulation material contacting the bump bond pads.
Bauer teaches (e.g. figs. 1A-F) the lateral surfaces (lateral surfaces of 10 as shown in fig. 1F) being perpendicular to a surface (bottom surface of 10) of the encapsulation material (10) contacting the bump bond pads (5).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the batch process resulting in perpendicular lateral surface of the encapsulant as taught by Bauer in the device of Ichinose in order to have the predictable result of using a known method of encapsulation which is more efficient and can encapsulate devices at much faster rate .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose (in the alternative Ichinose in view of Bolken), as applied to claim 1, and further in view of Shiobara et al. (US 5,358,980; hereinafter “Shiobara”).
Re claim 9: Ichinose teaches substantially the entire microelectronic device as recited in claim 1 except explicitly teaching the device further including fill particles distributed in the encapsulation material, wherein the fill particles have a thermal expansion coefficient higher than a thermal expansion coefficient of the first die.
Shiobara teaches the microelectronic device further including fill particles (inorganic fillers consist of fillers such as alumina and silicon nitride; e.g. column 15, line 25) distributed in the encapsulation material (17 of Ichinose), wherein the fill particles (alumina has a CTE of 6-7; silicon nitride has a CTE of 3.2) have a thermal expansion coefficient higher than a thermal expansion coefficient of the first die (silicon die 15 has a CTE of 2.6PPM/C°).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use a filler material in the encapsulant as taught by Shiobara in the device of Ichinose in order to have the predictable result of using filler materials which reduces CTE of the encapsulant for reducing stresses to the semiconductor elements.

Claims 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose in view of Chew et al. (US PGPub 2013/0020710; hereinafter “Chew”) and Lin et al. (US 7,538,415; hereinafter “Lin”).
Re claim 23: Ichinose teaches (e.g. fig. 2 and 6G) a microelectronic device, comprising: a die (15); a trace (14, 13) electrically connected to the die (15) via a wire bond (16); wherein the trace (14, 13) is free of photolithographically-defined structures (see below regarding this product-by-process limitation); and an encapsulation material (17) surrounding the wire bond (16), at least partially surrounding the die (15) and contacting the die (15); and an electrically conductive connection material (18) disposed on the trace (14, 13), wherein the electrically conductive connection material (18) is outside of the encapsulation material (17).
The claim limitation “the trace is free of photolithographically-defined structures” recited in claim 23 is being treated as a product-by-process limitation since it is attempting to require that the trace is made by any process beside a photolithographically-defined process.  MPEP 2113(i) states that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe.
In the instant rejection, the metallic interconnect pattern 14, 13 of Ichinose, even though made using a photolithographic process, has a final resultant structure.  The final resultant structure of 14, 13 is the same as or obvious to the product claimed in the 
MPEP 2113(iii) states that the “lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.”  Therefore, The Office is of the opinion that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.”  Since the Examiner has shown that the metallic traces 14, 13 is the same as the claimed “trace,” although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing a non-obvious difference between the claimed product and the prior art product (see In re Marosi, MPEP 2113(ii)).
Therefore Examiner has established it would have been obvious to one of ordinary skill in the art that the structure of the metallic trace 14 of Ichinose is prima facie obvious to the structure of the claimed trace since they are structurally indistinguishable from the claimed product.
Ichinose is silent as to explicitly teaching the trace including a barrier layer, a base layer, and a wire bondable layer.
123 formed of a layer of nickel on copper routing line 121; e.g. paragraph 31), a base layer (copper routing line 121; e.g. paragraph 31).
Lin teaches (e.g. fig. 13A and column 21, lines 39-51) a wire bondable layer (plated contact 164 formed of a layer of gold layer; e.g. column 21, lines 42-43).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the diffusion barrier as taught by Chew and the plated contact as taught by Lin in the device of Ichinose in order to have the predictable result of using a diffusion barrier to ensure the integrity of the copper wiring and in order to have the predictable result of using a contact region capable of ensuring a stable wirebonding location and ensure good electrical connection of the wirebond, respectively.
Re claim 24: Ichinose in view of Chew and Lin teaches the microelectronic device wherein the base layer (121 of Chew) is between the barrier layer (123 of Chew) and the wire bondable layer (164 of Lin).
Re claim 25: Ichinose in view of Chew and Lin teaches the microelectronic device wherein the base layer (121 of Chew) includes 50 microns to 250 microns of copper or a copper alloy (121 of Chew is approximately 15 microns and is approximately 75 microns wide; e.g. paragraph 31).
Re claim 26: Ichinose in view of Chew and Lin teaches the microelectronic device wherein the barrier layer (diffusion barrier 123 of Chew is made of nickel; e.g. paragraph 31) includes nickel, palladium, cobalt, titanium, or molybdenum or combinations thereof.
Re claim 27: Ichinose in view of Chew and Lin teaches the microelectronic device wherein the wire bondable layer (164 of Lin is made of gold of about 0.5 microns; e.g. column 21, lines 42-43) includes gold or platinum between 100 nanometers to 2 microns thick.
Re claim 28: Ichinose in view of Chew and Lin teaches the microelectronic device further comprising an adhesion layer (Lin teaches a titanium/nickel layer under the gold layer; e.g. column 17, line 61) between the base layer and the wire bondable layer.
Re claim 29: Ichinose in view of Chew and Lin teaches the microelectronic device wherein the adhesion layer includes titanium or a titanium alloy (Lin teaches a titanium/nickel layer under the gold layer; e.g. column 17, line 61).
Re claim 30: Ichinose in view of Chew and Lin teaches the microelectronic device wherein electrically conductive connection material includes solder (18 of Ichinose).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822